Citation Nr: 1522478	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bladder disorder.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in March 2015.  The transcript of that hearing is on file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's March 2015 hearing he testified that he recently applied in 2014 to the Social Security Administration (SSA) for disability benefits.  Review of the record does not show that VA has requested those records.  Any SSA records associated with a SSA disability benefits claim that may pertain to the Veteran's claimed urogenital bladder disorder must be obtained as they are at least potentially relevant to the Veteran's service connection claim.  Accordingly, this claim must be remanded in order for VA to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

At the Veteran's March 2015 hearing he also testified that he had an appointment scheduled for later that month with a private urologist to examine his bladder condition.  Records of such treatment are material to the questions of clarifying the nature and presence of chronic urological symptomatology to include a bladder disorder, and of whether the etiology of any such disorder found is related to service.  Any additional private treatment records or additional VA treatment records not on file must be obtained. 

The evidence on record is not clear as to the nature and etiology of the Veteran's urological enuresis/bladder symptomatology.  A private physician's statement dated in September 2009 indicates there is a bladder/urinary condition but does not specifically diagnose any chronic condition.  The physician indicates that a claimed bladder/urinary medical condition could have as likely as not been caused by or aggravated by the Veteran's active duty service, but does not provide a clear rationale for that opinion.  

The report of a December 2009 VA examination for bladder/urinary condition concluded that there is no diagnosis because there is no pathology to render a diagnosis.  

Given the foregoing, an examination is necessary to clarify the nature and presence of any bladder disorder and to obtain an opinion on the etiology of any bladder disorder found.  Notably, there is evidence of complaints of enuresis during the Veteran's period of active duty.
 
Following receipt of any additional records including any SSA records obtained, the RO must afford the Veteran an examination, and thereafter readjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private medical records related to the claimed bladder disorder; to specifically include the private treatment records referenced by the Veteran during his March 2015 Board hearing.  

2.  Request from the SSA all records related to the Veteran's 2014 claim for SSA disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses must be fully documented in the claims file.

3.  Advise the Veteran that he or others who have first-hand knowledge or were contemporaneously informed, may submit lay statements describing their impressions regarding the onset and chronicity of any bladder disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for VA examination by an urologist if available, otherwise an appropriate physician specialist, to determine the nature, onset, and likely etiology of any genitourinary system bladder disorder.  The claims file and a copy of this decision should be made available to the examiner, who should review both in conjunction with this examination.  The examination should include all necessary examinations and testing indicated.

After review of the evidence on file, and examining the Veteran, the examiner should identify any bladder or related urological disorder present.  

For any bladder or related genitourinary disorder identified, the examiner should provide an opinion addressing whether it is as likely as not (a probability of 50 percent or greater) that the disorder: 

(a) had its onset in service; or 

(b) was caused by or aggravated by an injury or disease in service  

The examiner should comment on the Veteran's report that his symptoms began after a blunt force injury to the area of the testicles during service.  The examiner should set forth a complete rationale for all findings and conclusions in the examination report.  

5.  Then readjudicate the appeal.  If a benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




